Exhibit 10.88

SETTLEMENT AGREEMENT

This settlement agreement (the “Settlement Agreement”) is made as of August 29,
2011, by and among ADA (as herein defined) and Norit (as herein defined). ADA
and Norit shall each be referred to individually as a “Party” and collectively
as the “Parties.”

WHEREAS, Norit has commenced the following actions against ADA and others:
(a) Norit Americas, Inc. v. ADA-ES, Inc., et al, No. 08-0673 (71st Dist. Ct.,
Harris County, Tex.) (the “Texas Action”); (b) American Arbitration Association,
Case
No. 30-192-Y-00718-09 (the “Arbitration”); (c) Norit Americas Inc. v. Energy
Capital Partners I, LP, et al., No. ESX-C-304-09 (N.J. Super. Ct. Ch. Div.) (the
“New Jersey Action”) and (d) Petition filed by Norit N.V. in December 2009
against ADA-ES in the Almelo District Court in the Netherlands, No. Case #
108004/HA RK 09-99 (the “Netherlands Action”);

WHEREAS, an interim award dated April 6, 2011 has been issued by the panel of
arbitrators in the Arbitration on April 8, 2011 (“Interim Award”) awarding Norit
(a) damages in the amount of $37,912,638 as against ADA for breach of the
non-solicitation provisions of the MDA (the “Non-Solicitation Award”); (b) a
running royalty for a period of eight years against ADA-ES, Inc., ADA
Environmental Solutions, LLC, ADA Carbon Solutions, LLC f/k/a Crowfoot
Development, LLC, and ADA Carbon Solutions (Red River), LLC f/k/a Red River
Environmental Products, LLC for misappropriation of trade secrets, the
administration of which is the subject of a mutually agreed-upon stipulated
final award to be entered by the Arbitration panel with respect to claims other
than the non-solicitation claim (the “Final Running Royalty Award”); and
(c) damages as against Stephen Young in the amount of $102,000 and against John
Rectenwald in the amount of $150,000 for breach of their employment agreements
with Norit (the “Individuals’ Breach of Contract Award”);

WHEREAS, Norit has asserted a claim in the Arbitration that it is entitled to an
award of its attorney’s fees, cost and expenses (“Norit’s Costs Claim”), which
claim has yet to be determined in the Arbitration;

WHEREAS, the Parties each have denied and continue to deny liability as to any
and all claims asserted by any other Party in all of the actions;

WHEREAS, Norit and ADA wish to resolve all disputes and claims against the
other, including without limitation, the Non-Solicitation Award, Norit’s Costs
Claim, the Texas Action, the New Jersey Action, the Netherlands Action, the
Environmental Actions, and the Final Running Royalty Award (the “Settled
Claims”), but the Parties specifically do not wish to resolve the Individuals’
Breach of Contract Award;

WHEREAS, Norit, on the one hand, and the AC Joint Venture Entities and ECP, on
the other hand, have separately entered into a settlement agreement between and
among those parties which, together with this Settlement Agreement, shall
resolve all claims, known or unknown, that were asserted or that could have been
asserted by those parties against their opponent in, inter alia, the Texas
Action, the Arbitration, the New Jersey Action, the Netherlands Action, and
certain environmental permitting actions that one of the AC Joint Venture
Entities has initiated with respect to Norit (the “Environmental Actions”), with
the exception of claims giving rise to the Individuals’ Breach of Contract Award
in the Arbitration;

 

1



--------------------------------------------------------------------------------

WHEREAS, in exchange for the promises and covenants set forth below, the receipt
and sufficiency of which each Party hereby acknowledges, the Parties have agreed
to effect a final, full, and complete compromise and settlement of all claims,
known or unknown, that were asserted or that could have been asserted by any
Party in the Texas Action, the Arbitration, the New Jersey Action, the
Netherlands Action, or the Environmental Actions;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties, intending to be legally bound, agree as follows:

1. Definitions.

(a) “ADA” means collectively and individually, ADA-ES, Inc., a Colorado
Corporation, and ADA Environmental Solutions, LLC, a Colorado limited liability
company.

(b) “ECP” means collectively and individually Energy Capital Partners, LLC, a
Delaware limited liability company; Energy Capital Partners I, LP, a Delaware
limited partnership, Energy Capital Partners I-A, LP, a Delaware limited
partnership; Energy Capital Partners I-B IP, LP, a Delaware limited partnership;
and Energy Capital Partners I (Crowfoot IP), LP, a Delaware limited partnership.

(c) “AC Joint Venture Entities” means collectively and individually ADA Carbon
Solutions, LLC f/k/a Crowfoot Development, LLC, a Delaware limited liability
company; ADA Carbon Solutions (Red River), LLC f/k/a Red River Environmental
Products, LLC, a Delaware limited liability company; Morton Environmental
Products, LLC, a Delaware limited liability company; Underwood Environmental
Products, LLC, a Delaware limited liability company; Crowfoot Supply Company,
LLC, a Delaware limited liability company; and Five Forks Mining, LLC, a
Delaware limited liability company.

(d) “Norit” means collectively and individually Norit International N.V. f/k/a
Norit N.V., a Netherlands company, and Norit Americas Inc., a Georgia
Corporation.

2. Termination of Actions. Upon execution of this Settlement Agreement and the
entry of the Final Damage Award and the Final Running Royalty Award as requested
by the Parties, the Parties shall take such actions as necessary to promptly
terminate any and all actions between Norit, on the one hand, and all of the
other Parties, on the other hand (collectively the “Actions”). The Parties shall
specifically, and without limitation, undertake the following:

 

2



--------------------------------------------------------------------------------

(a) Termination of Arbitration on Settled Claims. Promptly upon execution of
this Settlement Agreement (and in any event no more than two business days
thereafter), the Parties shall jointly notify the panel in the Arbitration that
the Parties have settled all matters and disputes between them, except for the
Individuals’ Breach of Contract Award. Furthermore, the Parties shall jointly
request that:

(i) The panel immediately issue a final damage award subject to confirmation
under 9 U.S.C. § 9, with respect to awarding Norit $7,500,000 in deferred, fixed
royalty payments on sales made by ADA over the next three years (the “Final
Damage Award”). Norit will promptly petition a Colorado court for a judgment
against ADA confirming the Final Damage Award, which petition and entry of
judgment ADA will not contest as set forth below. Prior to such petition, ADA
and Norit will execute the forbearance agreement referred to in paragraph 5 of
this Settlement Agreement that will govern the timing of payments for
satisfaction of the Colorado judgment;

(ii) The panel immediately issue the Final Running Royalty Award. The Parties
understand and agree that the Final Running Royalty Award, along with the Final
Damage Award (defined above), and a separate award to be entered for the
Individuals’ Breach of Contract Award, shall resolve all outstanding issues and
claims in the Arbitration, and the Parties shall consent to the confirmation of
the Final Running Royalty Award once it is entered by the panel in a form that
is subject to confirmation under 9 U.S.C. § 9.

(b) Termination of Texas Action. Promptly upon execution of this Settlement
Agreement (and in any event no more than two business days thereafter), the
Parties shall jointly execute a Stipulation and Proposed Order of Dismissal of
Action with Prejudice in the form attached hereto as Exhibit A (the “Stipulation
and Order of Dismissal”) to discontinue the Texas Action with prejudice and
without costs, disbursements, or legal fees to be paid by any Party to another
Party or to any other person. The Stipulation and Order of Dismissal shall be
delivered to counsel for ADA to be held in trust until counsel for Norit
notifies counsel for ADA that the Initial Settlement Payment described in
paragraph 5, below, has been received in the trust account of counsel for Norit
and the panel has entered the Final Damage Award, the Final Running Royalty
Award, and a final award for the Individuals’ Breach of Contract Award as
requested by the Parties. Promptly upon learning that both the Initial
Settlement Payment has been received and the panel has entered the final awards
(and in any event no more than two business days thereafter), counsel for ADA
shall promptly file the Stipulation and Proposed Order of Dismissal. As
described in paragraph 5 below, counsel for Norit shall not disburse the Initial
Settlement Payment to Norit unless and until the Texas Court has entered the
Stipulation and Order of Dismissal.

 

3



--------------------------------------------------------------------------------

(c) Termination of the Netherlands Action. Promptly upon execution of this
Settlement Agreement (and in any event no more than two business days
thereafter), Norit International N.V. through its counsel in the Netherlands
shall execute such stipulation, requests or other documents sufficient to effect
the dismissal and discontinuation of the Netherlands Action with prejudice and
without costs. A copy of such stipulation, requests or other documents will be
delivered to counsel for ADA, to be held in trust until counsel for Norit
notifies counsel for ADA that the Initial Settlement Payment described in
Paragraph 5, below, has been received in the trust account of counsel for Norit
and the panel has entered the Final Damage Award and the Final Running Royalty
Award as requested by the Parties. Promptly upon learning that both the Initial
Settlement Payment has been receved and the panel has entered the final awards
(and in any event no more than two business days thereafter), counsel for Norit
shall promptly file the original stipulation, requests or other documents
executed pursuant to this subparagraph with the Court in Almelo in the
Netherlands. Counsel for Norit shall provide counsel for ADA promptly with a
copy of the order dismissing the Netherlands Action. As described in paragraph 5
below, counsel for Norit shall not disburse the Initial Settlement Payment to
Norit unless and until the Court in Almelo in the Netherlands has entered a
dismissal of the Netherlands Action with prejudice and without costs.

(d) Covenant with Respect to Environmental Actions. ADA hereby agrees and
covenants that, unless required by applicable law or regulation and for so long
as this Settlement Agreement is in effect, it will not interfere, participate
in, submit comments to a governmental agency with respect to, file regulatory
challenges against, seek an injunction of, initiate or seek the initiation of
enforcement actions or proceedings with respect to (including, without
limitation, through the filing of a citizen suit or notice of intention to file
a citizen suit) or otherwise take any adverse action in relation to Norit or its
affiliates’ permits, any attempt by Norit or its affiliates to obtain permits or
the benefit of other government programs with respect to Norit and its
affiliates’ business activities. To the extent ADA has initiated any such
proceedings or actions, and after the panel has entered the Final Damage Award
and the Final Running Royalty Award as requested by the Parties, ADA shall
terminate those actions or discontinue actions in connection with those
activities, as applicable, immediately. Upon entry of the Final Damage Award and
the Final Running Royalty Award as requested by the Parties, ADA also agrees to
terminate any and all pending Freedom of Information Act (“FOIA”) or similar
requests to the Environmental Protection Agency or any State Regulatory Agency
that seek information or documents submitted by Norit regarding permitting, or
that seek to reclassify the confidential status of same.

 

4



--------------------------------------------------------------------------------

3. Scope of Royalty. For the term set forth in Paragraph 4, ADA agrees that it,
ADA Carbon Solutions, LLC (“ACS”) and ADA Carbon Solutions (Red River), LLC
f/k/a Red River Environmental Products, LLC (“Red River”) (the “Respondents”)
shall be jointly and severally liable to pay Norit a running royalty on any
amount of any kind received by them for sales of activated carbon anywhere in
the world (“Gross Revenues”) that is manufactured, produced, or treated at:
(i) the existing activated carbon manufacturing facility located in Coushatta,
Louisiana consisting of four contiguous multi-hearth furnaces and the related
equipment (the “Red River Plant”); or (ii) any manufacturing facility or plant
owned, operated, or controlled, or substantially owned, operated or controlled,
directly or indirectly, by Respondents (including the activated carbon treatment
facility in Natchitoches, Louisiana and any expansion of the Red River Plant),
whether existing now or in the future, in which expansion, facilities or plants
any of the Norit Trade Secrets (as identified in the Arbitration) are being used
in any material respect; provided, however, Respondents shall not be required to
pay royalties on any Gross Revenues for the amount of activated carbon to
Luminant Generation Company, LLC (“Luminant”) considered as part of the
Non-Solicitation Award.

4. Royalty Term and Rates. To the extent required by the Final Running Royalty
Award, ADA agrees that it and the other Respondents shall pay Norit 10.5% of
Gross Revenues subject to royalties from June 24, 2010 through June 23, 2013 and
7% of Gross Revenues subject to royalties from June 24, 2013 through June 23,
2018; provided, however, Respondents will only pay 7% of Gross Revenues subject
to royalties from June 24, 2010 through June 23, 2013 and 5% of Gross Revenues
subject to royalties from June 24, 2013 through June 23, 2018 in the event that
the Gross Revenues are generated from the sale of activated carbon produced
using the Bromination Trade Secrets identified in the Arbitration in any
material respect without using any of the other Norit Trade Secrets. After
June 23, 2018, Respondents will not be obligated to pay any royalties with
respect to their use of the Norit Trade Secrets.

5. Settlement Payments. In consideration for Norit’s promises contained in this
Settlement Agreement, ADA promises to pay (a) $33,000,000 in lump sum damages to
counsel for Norit within two (2) business days after execution of this
Settlement Agreement; and (b) $7,500,000 in deferred, fixed royalty payments on
sales made by ADA over the next three years, which shall be paid in accordance
with the Forbearance Agreement entered into in connection herewith and attached
as Exhibit B hereto (The $40,500,000 in payments shall be collectively be
referred to as the “Settlement Payments”; the $33,000,000 payment shall be
referred to as the “Initial Settlement Payment”). Counsel for Norit shall
promptly (and in any event no more than two business days thereafter) notify
counsel for ADA upon receipt of the Initial Settlement Payment. Counsel for
Norit shall hold in escrow and shall not disburse any or all of the Initial
Settlement Payment, except to return the payment to ADA under Paragraph 9 of
this Settlement Agreement, unless and until the Texas Action and the Netherlands
Actions have been dismissed with prejudice and without costs as set forth
herein.

(a) The obligation to pay the Settlement Payments is ADA’s alone, and it is not
the obligation of any other person. Promptly after the execution of this
Settlement Agreement and receipt of the Final Damages Award from the panel,
Norit shall commence an action in Colorado state court petitioning the court to
confirm the $7,500,000 Final Damage Award, which petition ADA will not contest.
Prior to commencing that action, (1) ADA will execute a consent judgment in a
form substantially similar to the form attached hereto as Exhibit C, and
(2) Norit will execute a forbearance agreement in a form substantially similar
to the form attached hereto as Exhibit B, which will forbear any collection
activities for as long as ADA pays the Final Damage Award in accordance with the
terms outlined in the forbearance agreement. Upon ADA’s payment of the Final
Damage Award in compliance with the Forbearance Agreement, Norit will promptly
provide ADA with a satisfaction of the Colorado court judgment.

 

5



--------------------------------------------------------------------------------

(b) As a further consideration of this Settlement Agreement, Norit consents to
ADA’s transfer or relinquishment of its interest in the AC Joint Venture
Entities to ECP and/or one or more of the AC Joint Venture Entities, as a result
of which ECP shall become the sole owner of the AC Joint Venture Entities and
acknowledges that the temporary restrictions on transfer set forth in the
Interim Award are no longer applicable to the parties upon the entry of the
Final Running Royalty Award as requested by the Parties.

6. Releases.

(a) In consideration of ADA’s promises contained in this Settlement Agreement,
effective immediately upon the Panel’s entry of the Final Damage Award and the
Final Running Royalty Award as requested by the Parties, Norit, on its own
behalf and on behalf of its predecessors, successors, assigns, parent entities,
subsidiaries, and affiliates, and each of its past and present directors,
officers, partners, members, employees, servants, agents, trustees, insurers,
co-insurers, reinsurers, attorneys, and shareholders (the “Norit Releasors”)
releases, waives and forever discharges ADA, as well as its predecessors,
successors, assigns, parent companies, subsidiaries, and affiliates, and each of
their past and present directors, officers, partners, members, employees
(excluding John Rectenwald and Steve Young), servants, agents, trustees,
insurers, co-insurers, reinsurers, attorneys, and shareholders (collectively the
“ADA Releasees”) from and against all actions, causes of action, suits, debts,
dues, sums of money, accounts, controversies, agreements, promises, injunctive
relief, fees, variances, trespasses, damages, judgments, abstracts of judgments,
liens, extents, executions, claims, demands, liabilities, costs, expenses,
obligations, contracts, rights to subrogation, rights to contribution, and
remedies of any nature whatsoever, in law, admiralty, or equity, in any kind of
forum, whether sounding in contract, tort, or otherwise, whether known or
unknown (collectively “Claims”), which Claims any or all of the Norit Releasors
ever had, now have, or hereafter discover they had against any or all of the ADA
Releasees, from the beginning of the world until the date of this Settlement
Agreement, which are or were alleged in the Texas Action, the Arbitration, the
New Jersey action, the Environmental Actions, and/or the Netherlands Action or
that could have been alleged in those Actions and Arbitration (the “Norit
Released Claims”); provided, however, that the Norit Releasors do not release
ADA from its obligation to pay the Settlement Payments as outlined in the Final
Damage Award and the Forbearance Agreement, and they also do not release ADA
from its obligation to pay a running royalty on sales of activated carbon as
outlined in the Final Running Royalty Award (as defined above). Nothing herein
shall release or discharge any Claims that any Party may have in the future for
failure to comply with the Final Damage Award, the Final Running Royalty Award
(as defined above), or this Settlement Agreement.

 

6



--------------------------------------------------------------------------------

(b) In consideration of Norit’s promises in this Settlement Agreement and
Norit’s promises in Norit’s separate settlement agreement with the AC Joint
Venture Entities and ECP, effective immediately upon the Panel’s entry of the
Final Damage Award and the Final Running Royalty Award as requested by the
Parties, ADA, on its own behalf and on behalf of its predecessors, successors,
assigns, parent entities, subsidiaries, and affiliates, and each of its past and
present directors, officers, partners, members, employees, servants, agents,
trustees, insurers, co-insurers, reinsurers, attorneys, and shareholders
(collectively and individually the “ADA Releasors”) releases, waives, and
forever discharges, Norit and its predecessors, successors, assigns, parent
companies, subsidiaries, and affiliates, and each of its past and present
directors, officers, partners, members, employees, servants, agents, trustees,
insurers, co-insurers, reinsurers, attorneys, and shareholders (collectively,
the “Norit Releasees”) from and against all actions, causes of action, suits,
debts, dues, sums of money, accounts, controversies, agreements, promises,
injunctive relief, fees, variances, trespasses, damages, judgments, abstracts of
judgments, liens, extents, executions, claims, demands, liabilities, costs,
expenses, obligations, contracts, rights to subrogation, rights to contribution,
and remedies of any nature whatsoever, in law, admiralty, or equity, in any kind
of forum, whether sounding in contract, tort, or otherwise, whether known or
unknown (collectively “Claims”), which Claims any or all of the ADA Releasors
ever had, now have, or hereafter discover they had against any or all of the
Norit Releasees, from the beginning of the world until the date of this
Settlement Agreement, which are or were alleged in the Texas Action, the
Arbitration, the New Jersey action, the Environmental Actions, and/or the
Netherlands Action, or that could have been alleged in those Actions and
Arbitration (the “ADA Released Claims”); provided, however, that the ADA/ECP
Releasors do not release the Norit Releasees from any Claims arising from the
panel’s Final Running Royalty Award (as defined above) entered by the panel.
Nothing herein shall release or discharge any Claims that any Party may have in
the future for failure to comply with the Final Running Royalty Award, the Final
Damages Award (as defined above), or this Settlement Agreement.

7. Effect of Releases. Pursuant to Paragraph 6, the Norit Releasors and the ADA
Releasors (collectively, the “Releasors”) shall be deemed to waive any and all
provisions, rights, and benefits conferred by any law of the United States or
any state or territory of the United States, or principle of common law or
foreign law, which may have the effect of limiting the releases set forth above.
In particular, the Releasors shall be deemed by operation of law to have
relinquished to the full extent permitted by law, the provisions, rights, and
benefits of section 1542 of the California Civil Code, which provides:

 

7



--------------------------------------------------------------------------------

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

In addition, the Releasors shall be deemed to relinquish, to the extent they are
applicable, and to the full extent permitted by law, the provisions, rights, and
benefits of any law of any state or territory of the United States, federal law,
or principle of common law or foreign law, which is similar, comparable, or
equivalent to section 1542 of the California Civil Code. The Releasors
acknowledge that they may discover facts in addition to or different from those
now known or believed to be true with respect to the Norit Released Claims and
the ADA Released Claims, but that it is the intention of the Releasors to hereby
completely, fully, finally, and forever compromise, settle, release, discharge,
and extinguish any and all Norit Released Claims and the ADA Released Claims
known or unknown, suspected or unsuspected, which now exist or heretofore
existed, and without regard to the subsequent discovery or existence of
additional or different facts.

8. Bar. The Norit Releasors, on the one hand, and the ADA Releasors, on the
other hand, agree, effective immediately upon the panel’s entry of the Final
Damage Award and the Final Running Royalty Award as requested by the Parties and
or any final awards having substantially the same legal significance and effect,
to forever waive and forego any right to commence, prosecute, or assert, on
their own behalf or on behalf of another, any claims, cross-claims, or
counterclaims in any court or other forum in the United States, the Netherlands,
or elsewhere, against the other, whether arising under state, federal, or
foreign law, which were alleged or could have been alleged in the Texas Action,
the Arbitration, the New Jersey action, the Environmental Actions, and/or the
Netherlands Action; provided, however, that the Releasors do not waive and
forego any right to commence, prosecute, or assert any claim, cross-claims, or
counter-claims in any court or other forum in the United States or elsewhere, on
their own behalf or on behalf of another, whether arising under state, federal,
or foreign law, relating to or arising from the panel’s Final Running Royalty
Award or Final Damages Award in the Arbitration. The Releasors agree that this
provision may be enforced by injunction (including an antisuit injunction) by
any Releasee, that the damage caused by such unauthorized claims are incapable
of being calculated with certainty, and thus appropriate for injunctive relief.
If any court or regulatory body fails to dismiss the actions or enter the
consent judgments as contemplated herein or otherwise modifies the orders of
dismissal or consent judgments attached hereto in a manner that changes the
legal rights and obligations of the Parties, the release and bar provided for
herein shall operate so as to only permit the Parties to pursue their rights and
obligations consistent with this Settlement Agreement and the Final Damage Award
and the Final Running Royalty Award.

9. No Admission. Neither the making of this Settlement Agreement nor any of its
terms shall be construed as or constitute an admission by any Party of any
wrongdoing or liability whatsoever. The Parties agree that this Settlement
Agreement shall not be used as evidence in any proceeding except to construe or
enforce this Settlement Agreement.

 

8



--------------------------------------------------------------------------------

10. Conditions Subsequent. It shall be conditions subsequent to this Settlement
Agreement that,

(a) If (i) the panel declines to enter final awards having substantially the
same legal significance and effect of the mutually agreed-upon Final Damage
Award and Final Running Royalty Award, and unless within five (5) business days
thereafter the Parties agree in writing that an award of the panel is acceptable
in form and content and that it shall supplant the Final Damage Award and Final
Running Royalty Award for all purposes under this Settlement Agreement or
(ii) the separate settlement agreement between Norit, the AC Joint Venture
Entities and ECP that is materially consistent with the form of settlement
disclosed to ADA failes to become effective, any Settlement Payment received by
Norit’s counsel shall be returned to counsel for ADA within ten (10) days
thereafter, and the Settlement Agreement, including without limitation the
releases of claims in Paragraph 6 and the bar in Paragraph 8, shall be rendered
null and void ab initio;

(b) If a bankruptcy case under Title 11, United States Code, is filed by or
against ADA, on or before the date which is ninety-one (91) days after the date
on which amounts referenced in Paragraph 5, if any, are irrevocably collected by
Norit, then, at the option of Norit, Norit may declare the compromise and
settlement embodied in this Agreement void and of no further force and effect
with respect to Norit and ADA and its bankruptcy estate(s). Upon the occurrence
of such declaration, Norit shall have the ability to enforce any or all of its
rights under the Interim Award, the Final Damages Award, and/or the Final
Running Royalty Award against ADA. In the event Norit declares the Settlement
Agreement between it and ADA void and of no further effect as provided for under
this sub-section, this Settlement Agreement will remain in full force and effect
as to Norit, on the one hand, and the AC Joint Venture Entities and ECP, on the
other hand.

11. Entire Agreement. This Settlement Agreement constitutes the entire agreement
between all of the Parties with regard to the matters set forth herein. Except
as explicitly set forth in this Settlement Agreement, there are no
representations, warranties, or inducements, whether oral, written, express or
implied, that in any way affect or condition the validity of this Settlement
Agreement or alter its terms. The Parties acknowledge having been represented by
counsel in connection with their decision to enter into this Settlement
Agreement, and with respect to any release and waivers contained herein. The
Parties acknowledge that the terms of the Settlement Agreement were negotiated
at arm’s length and in good faith by the Parties, and reflect a settlement that
was reached voluntarily based upon adequate information and after consultation
with experienced legal counsel about the meaning and effect of this Settlement
Agreement, that they fully understand all of its provisions, and that no Party
shall have the right to assert (i) that it was fraudulently induced to enter
into this Settlement Agreement, (ii) that this Settlement Agreement, any
provision hereof, or any transaction contemplated herein constitutes or gives
rise to a violation of law, or (iii) that any representations were made to
induce execution of this Settlement Agreement that are not expressly contained
herein. All prior negotiations, oral or written, with regard to the matters set
forth herein, are superseded by this Settlement Agreement. This Settlement
Agreement shall not be modified, amended, or altered except by a written
instrument executed by all Parties hereto. The invalidity or unenforceability of
any provision hereof shall in no way affect the validity or enforceability of
any other provisions, or any part thereof. The failure of any party at any time
to require the performance of any provision hereof shall in no manner affect the
right of such party at a later time to enforce same.

 

9



--------------------------------------------------------------------------------

12. Miscellaneous.

(a) Authority. Each of the persons executing this Settlement Agreement hereby
represents and warrants that he or she is duly authorized to execute this
Settlement Agreement.

(b) Governing Law. This Settlement Agreement, and any disputes arising hereunder
or controversies related hereto, shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any and all choice
of law principles. The Parties expressly agree that the state or federal courts
of Delaware shall be the sole and exclusive forum for any dispute arising out of
or relating to this Settlement Agreement.

(c) Counterparts. This Settlement Agreement may be executed in counterparts,
each of which shall be deemed an original but which together shall constitute
one and the same instrument.

(d) Modification. This Settlement Agreement cannot be changed, modified, amended
or supplemented except in a subsequent writing that contains the handwritten
signature of each of the Parties.

(e) Headers. The paragraph headings contained in this Settlement Agreement are
solely for the purpose of reference, are not part of the agreement of the
Parties, and shall not in any way affect the meaning or interpretation of this
Settlement Agreement.

(f) Successors, Assigns and Intended Third Party Beneficiaries. This Settlement
Agreement shall be binding upon and inure to the benefit of each of the Parties
and its successors and assigns. Further, the provisions set forth in Paragraph 6
(Release) and Paragraph 8 (Bar) are expressly intended to be for the benefit of
the persons covered thereby (excluding without limitation John Rectenwald and
Stephen Young) and may be enforced by such persons in their capacity as intended
third party beneficiaries of such provisions.

(g) Ambiguities. This Settlement Agreement shall be deemed to have been drafted
jointly by the Parties. Accordingly, it is agreed and understood that the rule
of construction that ambiguities are to be construed against the drafter shall
not apply to this Settlement Agreement. In the event that any wording of this
Settlement Agreement is found to be ambiguous, each of the Parties shall have an
opportunity to present evidence as to the actual intent of the Parties with
respect to any such ambiguous language. As used herein, the word “including”
shall mean “including but not limited to.”

 

10



--------------------------------------------------------------------------------

(h) Notices. Any notice to be given to one of the Parties hereto shall be in
writing and shall be given either by personal delivery, overnight delivery, or
by registered or certified mail with return receipt requested (with
contemporaneous notice by facsimile) and addressed as follows:

 

To Norit:

Alston & Bird LLP

1201 W. Peachtree Stree

Atlanta, GA 30309

Attn: James Grant

Tel.: (404) 881-7859

Email: jim.grant@alston.com

To ADA:

Fox Rothschild LLP

997 Lenox Crive

Building 3

Lawrenceville, NJ 08543

Attn: Jonathan R. Lagarenne

Tel: (609) 896-4588

Fax: (609) 896-1469

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Settlement Agreement has been executed by the Parties
hereto as of the day and year first above written.

NORIT INTERNATIONAL NV

 

By:

 

/s/ BHF ten Doeschok

      

By:

 

/s/ W.W. Beugelinn

Name:   BHF ten Doeschok        Name:   W.W. Beugelinn Title:   Director       
Title:   General Counsel NORIT AMERICAS INC. By:  

/s/ Ronald D. Thompson

         Name:   Ronald D. Thompson          Title:   CEO          ADA-ES, INC.
By:  

/s/ Dr. Michael Duhram

         Name:   Dr. Michael Duhram          Title:   President and CEO         
ADA ENVIRONMENTAL SOLUTIONS, LLC By:  

/s/ Dr. Michael Duhram

         Name:   Dr. Michael Duhram          Title:   President and CEO         

 

12



--------------------------------------------------------------------------------

EXHIBIT 10.88

EXHIBIT A



--------------------------------------------------------------------------------

CAUSE NO. 2008-0673

 

NORIT AMERICAS, INC.,      §      

IN THE DISTRICT COURT OF

     §                               Plaintiff,      §            §       v.   
  §            §       ADA-ES, INC., ADA ENVIRONMENTAL      §       SOLUTIONS,
LLC, JOHN      §       RECTENWALD, STEPHEN D.      §      

HARRISON COUNTY, TEXAS

YOUNG, CROWFOOT DEVELOPMENT,      §       LLC, RED RIVER ENVIRONMENTAL      §   
   PRODUCTS, LLC, UNDERWOOD      §       ENVIRONMENTAL PRODUCTS, LLC,      §   
   and MORTON ENVIRONMENTAL      §       PRODUCTS, LLC f/k/a BOWMAN      §      
ENVIRONMENTAL PRODUCTS, LLC,      §            §      
                        Defendants.      §      

71ST JUDICIAL DISTRICT

 

 

STIPULATION AND ORDER OF DISMISSAL OF ACTION WITH PREJUIDCE

 

 

The matters in issue in the above-entitled action having been amicably resolved
by and between Plaintiff Norit Americas, Inc. (“Plaintiff”) and Defendants
ADA-ES, Inc. and ADA Environmental Solutions, LLC (collectively, the “ADA
Defendants”), pursuant to the parties’ Confidential Settlement Agreement and
Release, it is hereby stipulated and ordered that the claims asserted by
Plaintiff against the ADA Defendants and by the ADA Defendants against Plaintiff
are hereby dismissed with prejudice, pursuant to TEX. R. CIV. P. 11 and 162. All
costs and attorneys’ fees are to be borne by the party incurring same.



--------------------------------------------------------------------------------

SO ORDERED this      day of             , 2011.

 

    

 

     HON. WILLIAM T. HUGHEY      PRESIDING JUDGE CONSENT AS TO FORM AND ENTRY:
    

_________________________________________

Patrick D. Keating

State Bar No. 00794074

Donald C. Templin

State Bar No. 19771500

Joseph W. Wagner

State Bar No. 24037656

HAYNES AND BOONE, LLP

2323 Victory Ave., Ste. 700

Dallas, Texas 75219

(214) 651-5000 Telephone

(214) 651-5940 Facsimile

 

Patricia L. Casey

State Bar No. 03959075

HAYNES AND BOONE, LLP

1221 McKinney, Ste. 2100

Houston, Texas 77010

(713) 547-2000 Telephone

(713) 547-2600 Facsimile

 

Michael C. Smith

SIEBMAN, REYNOLDS, BURG,

PHILLIPS & SMITH, LLP

713 S. Washington Ave.

Marshall, Texas 75670

(903) 938-8900 Telephone

(972) 767-4620 Facsimile

 

ATTORNEYS FOR PLAINTIFF

NORIT AMERICAS, INC.

    

_____________________________________________

Bruce D. Oakley

Texas State Bar No. 15156900

George H. Rau, III

Texas State Bar No. 24037335

HOGAN & HARTSON, LLP

700 Louisiana Street, Suite 4300

Houston, Texas 77002

(713) 632-1400 Telephone

(713) 583-7621 Facsimile

 

ATTORNEYS FOR THE

ADA-ES, INC. AND ADA ENVIRONMENTAL SOLUTIONS, LLC

 

2



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

FORBEARANCE AGREEMENT

This forbearance agreement (the “Forbearance Agreement”) is made as of June 3,
2011, by and among (a) Norit Americas Inc. (“Norit”), and (b) ADA-ES, Inc. and
ADA Environmental Solutions, LLC (collectively, “ADA”).

WHEREAS, under the terms of a settlement agreement entered into by Norit and ADA
on June 3, 2011 (the “Settlement Agreement”), ADA has consented to the
confirmation by a Colorado court of an arbitration award in the amount of
$7,500,000 to Norit in American Arbitration Association, Case
No. 30-192-Y-00718-09 (the “Arbitration Award”) ;

WHEREAS, if ADA fails to pay Norit the amount of $7,500,000 in annual
installments of $2,500,000 payable over three years by the anniversary date of
the Settlement Agreement ADA will be in breach of the Settlement Agreement;

WHEREAS, as a consequence of the consent judgment confirming the Arbitration
Award filed in Colorado by the parties, Norit will have the right to collect
$7,500,000 due and owing under the Settlement Agreement as well as interest
thereon ;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, Norit and ADA, intending to be legally bound, agree as follows:

 

  1. Indebtedness. ADA acknowledges that under the Arbitration Award to which it
has consented to confirmation that it is indebted to Norit in the amount of
$7,500,000.00 pursuant to the terms of the Settlement Agreement.

 

  2. Payment of Indebtedness. ADA agrees to pay the $7,500,000 to Norit by
making payments to Norit on the following schedule: $2,500,000 on or before
June 1, 2012; $2,500,000 on or before June 1, 2013; and $2,500,000 on or before
June 1, 2014.

 

  3. Forbearance. Norit agrees that it shall not pursue post-judgment collection
activities against ADA (other than filing the Consent Judgment attached as
Exhibit B to the Settlement Agreement with the Clerk of Court) to collect the
$7,500,000 that it is owed under the Settlement Agreement, as well as interest,
costs, attorney’s fees, and other amounts as appropriate under applicable law,
so long as ADA makes timely payments to Norit under the schedule outlined in
Paragraph 2 of this Forbearance Agreement. If ADA makes timely payments under
the scheduled outline in Paragraph 2 of this Forbearance Agreement, the Consent
Judgment shall be marked “satisfied” and ADA will be relieved from any further
obligations under this Forbearance Agreement or the Consent Judgment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the Parties
hereto as of the day and year first above written.

NORIT AMERICAS INC.

 

By:  

 

Name:   Title:   ADA-ES, INC. By:  

 

Name:   Title:   ADA ENVIRONMENTAL SOLUTIONS, LLC By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

DISTRICT COURT, COUNTY OF ARAPAHOE

STATE OF COLORADO

 

NORIT AMERICAS INC.,

  )   )

Plaintiff,

  )   )

v.

  )   )

ADA-ES, INC. and ADA

  )

ENVIRONMENTAL SOLUTIONS, LLC,

  )   )

Defendants.

  )

 

  )

CONSENT JUDGMENT

WHEREAS, Plaintiff Norit Americas Inc. (“Norit”) filed suit against Defendants
ADA-ES, Inc., and ADA Environmental Solutions, LLC (collectively, “ADA”) seeking
to confirm an award of damages in the amount of $7,500,000.00 granted in a
binding arbitration, American Arbitration Association, Case
No. 30-192-Y-00718-09 (the “Arbitration Award”);

WHEREAS, ADA is willing to stipulate to the confirmation of the Arbitration
Award;

WHEREAS, ADA has consented to a judgment in favor of Norit in the amount of
$7,500,000 currently due and owing under the Arbitration Award;

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Judgment confirming the
Arbitration Award is hereby entered in favor of Norit and against ADA in the
following amounts:

a. $7,500,000.00 in principal; and



--------------------------------------------------------------------------------

b. Interest from June 6, 2011, at the maximum rate allowable under Colorado law.

The total Judgment shall bear interest at the maximum rate allowable for
judgments under Colorado law from the date of the entry of this Consent
Judgment.

SO ORDERED this    day of            ,        .

 

 

JUDGE, DISTRICT COURT, COUNTY OF ARAPAHOE